DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	This is the 2nd action in the application in response to the correspondence filed on 3/24/2021.  
	Applicant’s arguments with respect to claims have been considered and addressed in the statement of rejection below.  Response to arguments follows the statement of rejection.  This action is made Final.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1, 5, 6, 7, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2008/0297428) in view of Sysouphat (WO 2017/049367).

	As for claim 1, Wu teaches: 
a lower frequency coaxial input (Fig. 1, input into el. 12, Par. [0017]-[0018]);
a lower frequency input coaxial turnstile in communication with the lower frequency coaxial input (Fig. 4);
a lower frequency outer coaxial turnstile in communication with the lower frequency input coaxial turnstile (Fig. 4); 
a lower frequency outer coaxial horn (Fig. 1, input into el. 12); 
a higher frequency circular input located within the lower frequency coaxial input (Fig. 1, input into el. 14, Par. [0017]-[0018]); 
and a higher frequency circular horn in communication with the higher frequency circular input and located within the lower frequency outer coaxial horn (Fig. 1, 4, el. 14, Par. [0023]).
 	However, Wu does not explicitly teach fabricated as a single piece using metal additive manufacturing.
 	Nevertheless, Sysouphat teaches the limitations of a using metal additive manufacturing to build antenna parts (Fig. 1, Par. [0095]). 	
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technology of the metal additive printing of Sysouphat and implement it in the invention of Wu.
 	The motivation for this combination is to increase efficiency and quality of manufacture.  

	As for claim 5, Wu teaches the limitations of claim 1 and the limitations: 
further comprising a plurality of lower frequency polarizer phase shifting arms located in between the lower frequency input turnstile and the lower frequency outer turnstile (Fig. 4, Par. [0036]-[0038]).

	As for claim 6, Wu in view of Sysouphat further teaches: 
a higher frequency input circular turnstile in communication with the higher frequency circular input (Wu, Fig. 1, 4, el. 14, Par. [0023]); and a higher frequency inner circular turnstile in communication with the higher frequency input circular turnstile (Wu Fig. 1, 4, el. 14, Par. [0023]).

	As for claim 7, Wu in view of Sysouphat further teaches: 
further comprising a plurality of higher frequency polarizer phase shifting arms located in between the higher frequency input circular turnstile and the higher frequency inner circular turnstile (Wu, Fig. 4, Par. [0036]-[0038]).
. 

Claim(s) 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2008/0297428) in view of Sysouphat (WO 2017/049367) and in further view of Hwang (US 2015/0097747).

	As for claim 2, Wu in view of Sysouphat teaches the limitations of claim 1.
	However, Wu in view of Sysouphat does not explicitly teach a subreflector having a bottom surface directed toward the lower and the higher frequency horns; and a plurality of axially dispersed strut subreflector supports, each of the axially dispersed strut subreflector supports connected to the subreflector and the lower frequency outer coaxial horn.
 	Nevertheless, Hwang teaches the limitations of a subreflector (Fig. 3A, el. 110) that is attached to the end of a coaxial waveguide with an inner high frequency component and a low frequency outer component (Fig. 4B, el. 131a, 131b).  The subreflector having a bottom surface directed toward the lower and the higher frequency horns (Fig. 3A-4B); and a plurality of axially dispersed strut subreflector supports, each of the axially dispersed strut subreflector supports connected to the subreflector and the lower frequency outer coaxial horn (Fig. 3A-4B).  The invention of in Wu view of Sysouphat also includes these struts or turnstile elements.  
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technology of the subreflector of Hwang 
 	The motivation for this combination is to increase directivity and focus of the signal propagated from Wu.  

	As for claim 3, Wu in view of Sysouphat in view of Hwang teaches the limitations of claim 2.  Wu in view of in view of Sysouphat in view of Hwang further teaches the limitations wherein the plurality of axially dispersed strut subreflector supports, comprise between one and six strut subreflector supports (Hwang, Fig. 4B shows 4).

	As for claim 4, Wu in view of Sysouphat in view of Hwang teaches the limitations of claim 2.  Wu in view of Sysouphat in view of Hwang further teaches the limitations wherein the plurality of axially dispersed strut subreflector supports, comprise four strut subreflector supports dispersed at 90° angles about the axis of the dual-band antenna feed (Hwang, Fig. 4B shows 4 dispersed at 90).

Response to Arguments
 	Examiner thanks Applicant for review and amendment of the Application.  The statement of rejection above addresses the current claim set.
 	As for Applicant’s argument that the prior art and instant invention’s structure is too complex, Examiner respectfully disagrees.  The technology of metal additive techniques is very well known at the time of the instant invention and presented in Sysouphat.  There is no reasonable mistaking what metal additive technology brings to the table in terms of unitary manufacture in the combination of Wu in view of Sysouphat for a person of skill in the art.  Examiner submits again that this structure as claimed 
   	For further emphasis (beyond what is necessary given the current rejection), Examiner spotlights a prior art that was listed in the References Cited page of Hollenbeck (US 9,742,069):

    PNG
    media_image1.png
    722
    573
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    235
    884
    media_image2.png
    Greyscale

 Examiner again states that the prior art of Hollenbeck is not for the current rejection or a new rejection of the instant invention.  Rather, Examiner is trying to emphasize how 
	As for Applicants arguments towards the dependent claims being allowable based upon an allowable base claim, Examiner disagrees and points to the statement of rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE K KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/GRAHAM P SMITH/Primary Examiner, Art Unit 2845